Citation Nr: 0500967	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  00-07 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

Appellant had active military service from August 1969 to 
February 1972.  He was subsequently a Member of a Reserve 
unit.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Nashville, 
Tennessee, Regional Office (RO) that denied service 
connection for post-traumatic stress disorder (PTSD).

Appellant testified before the undersigned Veterans Law Judge 
in a Travel Board hearing in November 2004.  A transcript of 
that hearing has been associated with the file.


FINDINGS OF FACT

1.  Appellant has been competently diagnosed with post-
traumatic stress disorder (PTSD).

2.  Appellant's claimed stressor is reasonably verified by 
service medical records and by research by the United States 
Armed Services Center for Research of Unit Records.

3.  The file contains competent medical evidence of a nexus 
between appellant's current PTSD and his claimed in-service 
stressor.


CONCLUSION OF LAW

With resolution of reasonable doubt in appellant's favor, 
PTSD was incurred in or aggravated by military service.  38 
U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(c),(f), 4.125 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

At the outset, the Board is aware of the recent Court 
decision in the case Pelegrini v. Principi, 18 Vet. App. 112 
(2004), which essentially held that the notice and assistance 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) should be provided to a claimant prior to any 
adjudication of the claim.  That was not done in this case, 
since the original adjudication occurred prior to enactment 
of the VCAA.  However, the provisions of the VCAA were 
followed during the subsequent appeals process.

The Board finds that the RO has fully satisfied its duties of 
notice and assistance and that sufficient evidence is of 
record to decide the veteran's claim.  In view of the 
complete grant of the benefit requested, there is no need for 
further development or notice.

II.  Factual Background

Appellant's service medical and personnel records are on 
file.  A medical record entry dated September 1971 states 
that appellant reported nightmares about a driving accident, 
and that appellant requested medication and relief from 
driving duties; the entire entry was crossed out in pen-and-
ink, marked "void" and "error," and initialed by the 
medical officer.  There is no mention in service medical or 
personnel records of wounds or physical trauma during 
appellant's Vietnam service.  A treatment note in December 
1971 states that appellant was injured in the eye by an 
unidentified object that had exploded in a campfire during 
military training.  Appellant executed a Report of Medical 
History shortly prior to discharge in which he denied history 
of depression or excessive worry, frequent difficulty 
sleeping, or nervous trouble of any sort.  

Appellant executed a Report of Medical History in March 1977 
for admission to the Army Reserve; in the report appellant 
denied history of depression or excessive worry, frequent 
trouble sleeping, nervous trouble of any sort, and any 
previous treatment for a mental condition.

Appellant executed a Report of Medical History in March 1998 
for retention in the Army Reserve.  In the report, appellant 
denied frequent trouble sleeping, depression or excessive 
worry, nervous trouble of any sort, or any treatment for 
mental condition.  

The file contains a VA Medical Center (VAMC) clinic note 
dated April 1998.  Appellant requested PTSD evaluation 
because he had begun to experience war-related nightmares.  
Appellant also stated that he was increasingly prone to wake 
up in a cold sweat and that he had become short-tempered to 
the point of violence.  Appellant stated that he avoided war-
related themes and avoids crowds.  Appellant stated that he 
continued to work as a military technician, and that he had 
become "burned out" in his work but would not be able to 
retire for 12 more years.  

The file contains PTSD clinic intake notes by a VA social 
worker, dated August 1998.  Appellant reported that his job 
in Vietnam was to drive in convoys alongside the Mekong 
River; appellant stated that these convoys were called 
"shooting galleries" because of frequent incoming fire.  
Appellant said that he was frequently under fire in the 
convoys and that he was exposed to the sight of dead 
Vietnamese everywhere.  Appellant stated that he witnessed 
air strikes kill many Vietnamese civilians who had done 
nothing wrong.  Appellant reported current symptoms of daily 
intrusive memories about Vietnam and war-related nightmares 
twice weekly.  Appellant said that he had blocked out 
memories of Vietnam but that stresses at his workplace had 
recently caused the nightmares to resume.  Appellant 
complained of exaggerated startle reaction, social isolation, 
and short temper.  The examiner noted that appellant was 
currently working in a military-related occupation that was 
probably triggering the recent exacerbation of PTSD symptoms.  
The examiner's impression was that appellant's history 
appeared to be consistent with PTSD.       

The file contains a VA physician's PTSD intake note dated 
September 1998.  The physician reviewed the social worker's 
intake notes described above.  Appellant stated that he had 
experienced nightmares and flashbacks with intermittent 
dysphoria and generalized free-floating anxiety since his 
return from Vietnam.  These symptoms had worsened over the 
past two years to the point where he was currently sleeping 
only three hours per night, with frequent nightmare 
awakenings related to Vietnam.  Appellant stated that he 
avoided war movies and experienced a hyperactive startle 
reaction.  Appellant complained of current anhedonia with 
poor concentration and poor energy, as well as feelings of 
hopelessness and worthlessness.  He denied suicidal or 
homicidal intent and denied history of psychiatric treatment.  
The physician's impression was PTSD, depression, and 
polysubstance abuse in remission.   

The file contains a VA psychologist's note dated September 
1998.  The psychologist noted that appellant had achieved a 
Beck Depression Inventory score of 41, consistent with an 
extremely severe level of depression.  On the Mississippi 
Scale for Combat-Related PTSD, appellant achieved a score of 
134, which was consistent with PTSD diagnosis.  The note 
states that appellant, having been diagnosed with service-
related PTSD, was eligible to receive related treatment.
  
Appellant submitted a claim for service connection for PTSD 
in October 1998.  In support, he submitted a VA Form 21-4138 
(Statement in Support of Claim) that stated appellant had 
been experiencing dreams or flashbacks for years. The 
statement specifically asserted that the September 1971 
service medical record notation about nightmares was voided 
due to the stigma of being called a coward and letting his 
buddies down; the "traffic accident" alluded to in the 
medical record was actually a land mine that had been 
detonated.

RO issued a rating decision denying service connection for 
PTSD in September 1999, based on a determination that there 
was no evidence of a current diagnosis of PTSD.  Appellant 
submitted a Notice of Disagreement (NOD) in October 1999, 
asserting that appellant had been treated for PTSD at the VA 
Medical Center (VAMC) in Mountain Home, Tennessee.

Treatment notes from Mountain Home VAMC show that appellant 
presented to VAMC in February 1999 stating that he was 
unhappy that he would not be able to retire from the Army 
Reserve until he reaches age 60; he also stated that he had 
traumatic experiences in Vietnam.  In May 1999, appellant 
reported that he had recently experienced traumatic 
experiences at work.  In May 1999, appellant stated that he 
continued to have problems at work, including intrusive 
memories of Vietnam that caused him to leave his workplace 
and endure high anxiety in his hotel room; the provider's 
impression was PTSD.

Appellant testified before the RO's Decision Review Officer 
in September 2000.  Appellant testified that during a convoy 
he witnessed a truck-and-trailer ahead of him swerve off the 
road, which caused the trailer to detonate a landmine and 
flip over; nobody was injured (Transcript, pg. 2).  Appellant 
reported to the medical aid station several days thereafter 
in an attempt to avoid further convoy duties; he was given 
medication (Transcript, pg. 3).  Appellant had thought that 
the record of his visit to the aid station would be expunged, 
and was surprised to find out many years later that the 
doctor had lined through the notation to make it void 
(Transcript, pg. 3).  After appellant returned to the United 
States from Vietnam, he was injured when someone threw a 
round of ammunition into a campfire; the ammunition exploded 
in the fire, injuring appellant's eye (Transcript, pg. 4).  

Appellant testified that during his first days in Vietnam he 
witnessed a rocket or mortar attack directed against the 
other side of the base (Transcript, pg. 5).  Appellant's 
first mission in Vietnam was to ride in daily convoys that 
ran alongside the Mekong River and that crossed the river by 
ferry at one point (Transcript, pg. 5).  The convoys were 
frequently hit by small arms fire, and on one occasion 
appellant saw an American soldier who was wounded and was 
evacuated (Transcript, pg. 6).  In addition to driving in 
convoys, appellant would occasionally be required to offload 
equipment between the trucks and the barges, which would also 
occasion small arms fire that got to be a joke (Transcript, 
pg. 6).  The base camp was secure, but on one occasion a 
grenade exploded, lightly wounding a mail clerk with thrown 
gravel (Transcript, pg. 7).

Appellant testified that his first psychiatric treatment was 
at the VAMC right after his discharge, although that visit is 
not recorded on any records (Transcript, pg. 8).  Appellant 
stated that he currently had difficulty controlling his 
temper (Transcript, pg. 8).  Providers at the VAMC told 
appellant that it is unfortunate that he did not seek PTSD 
counseling and treatment sooner (Transcript, pg. 8).  

Appellant testified that he had worked for the past 17 years 
as a military technician for the Army Reserve (Transcript, 
pg. 9).

Appellant testified that it was stressful in Vietnam to drive 
heavy trucks over rickety bridges, since the bridges 
sometimes collapsed and injured the occupants of the vehicles 
(Transcript, pg. 9).  Appellant has personal knowledge of 
three service personnel who were killed or injured in non-
combat accidents (Transcript, pg. 9-10).     

Concurrently with his hearing, appellant submitted a hand-
written chronology of his Vietnam service.  Appellant 
deployed to Vietnam in December 1970 and witnessed a mortar 
or rocket attack on the lower part of the base.  In February 
1970, appellant began to participate in road convoys along 
the Mekong River; these convoys would receive small arms 
fire, and on one occasion a soldier was wounded.  In March 
1971, appellant helped to set up barges, during which time 
the shooting was "a joke" to facilitate time off.  There 
were more convoys in April and May 1971.  In May 1971, a 
driver was killed and another seriously injured in vehicle 
accidents (not combat related), a sailor was drowned while 
swimming, and someone set off a grenade that caused no 
serious injuries.  In August 1971, appellant witnessed a 
vehicle hit a land mine, which caused the trailer to 
overturn.  In December 1971, after appellant had returned to 
the United States, there was a flash explosion from a bonfire 
that burned appellant's eyes.

Appellant had a VA PTSD examination in July 2001.  The 
examiner noted appellant's reported in-service stressors, his 
family and social history, his employment history, his 
medical history, and his current reported PTSD symptoms.  
Appellant stated that his most significant in-service 
stressor was witnessing the trailer being blown up ahead of 
him in a convoy.  The examiner stated that appellant had 
reported a sufficient number of PTSD symptoms still 
persistent at the present day to qualify him for a diagnosis 
of PTSD under the Diagnostic and Statistical Manual of Mental 
Disorders (DSM).  Appellant had stated that many of his 
reservist activities presented him with frequent stimulus 
cues reminiscent of Vietnam, which caused him acute anxiety.  
Despite having more than the minimum variety of PTSD 
symptoms, appellant's Vietnam-related disorder appeared to 
have been just mildly impairing over the years.  Appellant 
had never required intensive psychiatric treatment in order 
to cope, had never been hospitalized despite some stress-
related physical symptoms due to anxiety (i.e., chest, 
stomach, and headache pain).  Appellant had always been able 
to sustain fulltime employment and a fairly decent family 
life.  

The examiner's diagnosis was as follows: chronic mild PTSD 
and mild-to-moderate dysthymic disorder (Axis I); per medical 
records, hypertension, chronic bilateral knee and ankle pain, 
episodic chest and abdominal pain, benign prostatic 
hypertrophy, and hearing impairment (Axis III); moderate 
stressors including coping with chronic pain and job-related 
stress (Axis IV); and, Global Assessment of Functioning (GAF) 
score of 60 (Axis V).  The examiner's conclusion was that the 
evidence indicates appellant has sufficient symptomatology 
for the diagnosis of chronic PTSD, and the condition is 
clearly consequent to his exposure to life-threatening events 
in Vietnam.   

RO submitted a request to the United States Armed Services 
Center for Research of Unit Records (USASCRUR) for 
documentation verifying the truck convoy ambush in August 
1971, cited by appellant as a stressor.  USASCRUR reviewed 
the Operational Reports - Lessons Learned (OR - LLs) 
submitted by appellant's parent unit, the 34th Engineer 
Battalion, during the period April through October 1971.  
USASCRUR determined that on August 13, 1971, a convoy was 
ambushed, which resulted in one American casualty.

Appellant testified in a Travel Board hearing in November 
2004.  Appellant testified that he was originally trained to 
be a parachute rigger, but when he reported to Vietnam he was 
put to work in an Engineer unit as a truck driver and heavy 
equipment operator (Transcript, pgs. 3 and 9).  Appellant 
participated in convoys, which were usually comprised of 
vehicles from various units (Transcript, pg. 3-4).  Ambushes 
were frightening because the lead vehicles could speed up, 
but the following vehicles simply had to drive through and 
take the incoming fire (Transcript, pg. 4).  In addition to 
driving convoys, appellant worked on barges (Transcript, pg. 
5).

Appellant testified that in addition to the landmine incident 
during convoy, he had traumatic experiences of incoming 
gunfire into the base camp at night, and on one occasion a 
grenade went off approximately three yards away from him 
(Transcript, pg. 5-6 and 10).  Appellant did not have any 
friends who were killed or maimed (Transcript, pg. 6).  
Appellant went to a medic on one occasion because he wanted 
to get out of driving in any more convoys (Transcript, pg. 
6).

Appellant testified that he was fired from one of his jobs in 
1982 because of behavior that his employer characterized as 
belligerence (Transcript, pg. 11).  On a subsequent occasion, 
appellant assaulted his son-in-law (Transcript, pg. 11-12).  
Appellant did not have a problem with irritability or temper 
control prior to service (Transcript, pg. 12).  Appellant 
testified that he still works at a military facility, and 
that the employees are all veterans who help each other with 
anger management situations (Transcript, pg. 12-13).  
Appellant testified that he was first diagnosed with PTSD in 
1998 (Transcript, pg. 13).         

III.  Analysis

Service connection basically connotes that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection, must be considered on the basis of the places, 
types, and circumstances of his service as shown by his 
service records, the official history of each organization in 
which he served, his medical records, and all pertinent 
medical and lay evidence.  Determinations as to service 
connection will be based on review of the entire evidence of 
record, with due consideration to the policy of VA to 
administer the law under a broad and liberal interpretation 
consistent with the facts in each individual case.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).

Service connection for PTSD requires "medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor, and credible 
supporting evidence that the in-service stressor occurred."  
38 C.F.R. § 3.304(f) (2004).  

The first element of service connection for PTSD is medical 
evidence diagnosing the condition.  In this case, the VA 
medical examination in July 2001 provided a competent 
diagnosis of PTSD, and the Board accordingly finds that the 
first step of the analysis is satisfied.

The second element of service connection is credible 
supporting evidence that the claimed in-service stressor(s) 
occurred.  The existence of an event alleged as a 
"stressor" that caused PTSD is an adjudicative, not a 
medical, determination.  Zarycki v. Brown, 6 Vet. App. 91, 
97-98 (1993).  In this case, USASCRUR has documented that a 
convoy from appellant's unit was ambushed in August 1971 as 
cited by appellant, and the service medical record shows that 
appellant complained of nightmares in September 1971.  The 
Board accordingly finds that the second step of the analysis 
is satisfied.    

The third element of service connection is a link, 
established by medical evidence, between current symptoms and 
the claimed in-service stressor(s).  In this case, the VA 
medical examiner in July 2001 specifically expressed a 
medical opinion that appellant's PTSD was caused by his life-
threatening experiences in Vietnam.  The findings of a 
physician are medical conclusions that the Board cannot 
ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 
(1991).  The Board accordingly finds that the third step of 
the analysis is satisfied.

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5.107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2004).  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, there 
is sufficient evidence to conclude that there is a basis for 
concluding that the appellant has PTSD that is reasonably 
related to in-service occurrences or events.


ORDER

With resolution of reasonable doubt, service connection for 
post-traumatic stress disorder is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


